UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
BERT UPSHAW,                        )
                                    )
                        Petitioner, )
                                    )
      v.                            )                  Civil Action No. 14-2104 (RBW)
                                    )
THOMAS FAUST,                       )
                                    )
                        Respondent. )
___________________________________ )

                                  MEMORANDUM OPINION

       Markisha Streeter has brought this case on behalf of Bert Upshaw and represents that

Upshaw, a family member, was taken into custody on August 30, 2014, Petition (“Pet.”) ¶ 7, and

that, as of December 3, 2014, the United States Parole Commission neither had taken action nor

had informed him of the status of his case, id. ¶¶ 13-14 (Grounds One and Two). She is

“requesting injunctive relief from custody on Bert Upshaw’s behalf on the grounds that the

Parole Commission has failed to provide due process required by the 5th Amendment of the

Constitution through timely probable cause determination and adequate hearings.” Id. ¶ 15.


       “Article III of the United States Constitution limits the judicial power to deciding ‘Cases

and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.

Const. art. III, § 2), cert. denied, 556 U.S. 1167 (2009). A party has standing for purposes of

Article III if her claims “spring from an ‘injury in fact’ -- an invasion of a legally protected

interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the

challenged act of the defendant, and likely to be redressed by a favorable decision in the federal

                                                  1
court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). Standing may be denied to a litigant who

seeks to assert the rights of a third party. Navegar, 103 F.3d at 998. Here, Ms. Streeter lacks

standing to assert the purported denial of rights of Bert Upshaw and, therefore, the petition will

be dismissed. See Alamo v. Clay, 137 F.3d 1366, 1369 (D.C. Cir. 1998) (affirming dismissal of

habeas petition filed by church seeking its pastor’s release from custody “because the injuries

alleged by Alamo Church fail to satisfy the well-established requirements for standing under

Article III of the U.S. Constitution”). Furthermore, dismissal is warranted because Ms. Streeter

does not appear to be an attorney, and there is no basis from which to conclude that she

otherwise is competent to bring this action on Upshaw’s behalf. 28 U.S.C. § 1654 (2012) (“In all

courts of the United States the parties may plead and conduct their own cases personally or by

counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes

therein.”); see Daigle v. Karnes, No. 10-1264, 2010 WL 3294069, at *1 (D.D.C. Aug. 21, 2010)

(denying amended habeas petition filed by lay person on another person’s behalf); see also

United States ex. rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 8, 17 (D.D.C. 2003)

(noting that “federal courts have consistently rejected attempts at third-party lay representation”)

(citing Herrera-Venegas v. Sanchez-Rivera, 681 F. 2d 41, 42 (1st Cir. 1982)).


       An Order accompanies this Memorandum Opinion.




                                              /s/
                                              REGGIE B. WALTON
                                              United States District Judge




                                                 2